DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 12/28/2021, addressing claims 1-12 and 18-20 rejection from the non-final office action (10/01/2021), by amending claims 1, 3-8, 10, 15, 17, and 19-20 and cancelling claims 2, 9, 16, and 18 is entered and will be addressed below.
The examiner noticed the amended portion are gray out dot matrix and very difficult to read. Please submit future amendment in legible typeface.

Election/Restrictions
Claims 13-15 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
The “A limitation device for evaporation” of claim 1, the “for evaporation” is an intended use of the apparatus. Claim 1 does not require an evaporation source.



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of first control parts and a plurality of second control parts“in claim 1, these are considered a motor ([0047]) or the equivalent.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8, 10-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. (US 20070248751, hereafter ‘751).
‘751 teaches all limitations of:
Claims 1 and 12: FIG. 16 illustrates an embodiment of the invention herein that utilizes two mask plates 65 and 66 in combination … vapor source 68 ([0049]), utilize a said film thickness control method or a combination of more than one film thickness control method to gradually move the strip-shaped mask plates to mask zones of film thickness and thereby achieve the design objective thickness, during which time the substrate can be movable or static ([0046], the claimed “A limitation device for evaporation, comprising a limitation structure, the limitation structure comprising a first adjustment structure and a second adjustment structure disposed on a same plane, a side of the first adjustment structure being opposite to a side of the second adjustment structure, and the first adjustment structure and the second adjustment structure being spaced apart from each other to form a spacing region, wherein the first adjustment structure and the second adjustment structure are movable relative to each other to adjust a range of the spacing region”, and Fig. 16 clearly shows each mask plate 65 or 
Fig. 16 shows the plurality of mask plates 15 and 16 each arranged in a direction perpendicular to the direction between mask plates 15 and 16, with the same number and each align with the corresponding counter mask plate, exactly the same as Applicants’ Figs. 3-4 (the claimed “wherein the first adjustment structure and the second adjustment structure are arranged in a first direction perpendicular to a second direction; the first adjustment structure comprises a plurality of first adjustment plates sequentially arranged in the second direction, and the second adjustment structure comprises a plurality of second adjustment plates sequentially arranged in the second direction; the plurality of first adjustment plates correspond to the plurality of second adjustment plates in the first direction, and each of the plurality of first adjustment plates and each of the plurality of second adjustment plates are both movable in the first direction to adjust a spacing in the first direction between each of the plurality of first adjustment plates and a corresponding one of the plurality of second adjustment plates“);
The invention herein recommends that when the shape of a substrate 67 is more complex or the amount of coating material emitted from the vapor source in different direction is irregular ([0049], clearly means that that each mask plates 65 and 66 are independently moved to form different irregular shape, see also Fig. 17(a) as the mask plates are moved to different configuration, the claimed “wherein the limitation device further comprises a plurality of first control parts and a plurality of second control parts; the plurality of first control parts are coupled to the plurality of first adjustment plates of the limitation structure in one-to-one correspondence; and each of the plurality of first control parts is configured to control movement of a respective one of the plurality of first adjustment plates independently; and the plurality of second control parts are coupled to the plurality of second adjustment plates of the limitation structure in one-to-one correspondence; and each of the plurality of second control parts is configured to control movement of a respective one of the plurality of second adjustment plates independently).
	Claims 3-4 and 19-20: Fig. 16 shows the plurality of mask plates 15 and 16 each arranged in a direction perpendicular to the direction between mask plates 15 and 16, with the same number and each align with the corresponding counter mask plate, exactly the same as Applicants’ Figs. 3-4 (the claimed “wherein the plurality of first adjustment plates and the plurality of second adjustment plates are in one-to-one correspondence in the first direction” of claims 3 and 19, “wherein a number of the plurality of first adjustment plates is the same as a number of the plurality of second adjustment plates, and a central axis of each of the plurality of first adjustment plates in the first direction and a central axis of the respective one of the plurality of second adjustment plates in the first direction mutually coincide” of claims 4 and 20).
	Claims 6-8: the parallel strip-shaped mask plates must be tightly flush against each other or sectionally overlaid to prevent coating material penetration through gaps between mask plates and deposition onto the substrate ([0044], the claimed “wherein adjacent first adjustment plates of the plurality of first adjustment plates are substantially seamlessly connected; and adjacent second adjustment plates of the plurality of second adjustment plates are substantially seamlessly connected” of claim 6, “wherein adjacent contact with each other; and mutually connected side edges of adjacent second adjustment plates of the plurality of second adjustment plates contact with each other”).
	Claim 10: manual operation of the mask is considered as “a calculating part” and controlling the “control parts” in the claimed “further comprising a calculating part coupled to the plurality of first control parts and the plurality of second control parts and configured to calculate a spacing in the first direction between the plurality of first adjustment plates and the plurality of second adjustment plates; and the plurality of first control parts configured to control the plurality of first adjustment plates to move in the first direction based on the calculated spacing, respectively, and the plurality of second control parts are configured to control the plurality of second adjustment plates to move in the first direction based on the calculated spacing, respectively”.
Claim 11: Fig. 16 shows vapor from the evaporation source 68 pass through the spacing between mask plates and to the substrate 67 (the claimed “wherein the spacing region is configured to allow an evaporation material evaporated from an evaporation source at a side of the limitation device to pass through the spacing region to be deposited on a substrate at an opposite side of the limitation device, and wherein the limitation device is configured to adjust an evaporation range of the evaporation source by adjusting the spacing region”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘751.
As each of the mask plates 65 and 66 of ‘751 can be independently extended, it is capable of being set as the claimed “wherein a dimension of each of the plurality of first adjustment plates in the second direction is 1/10 to 1/20 of a dimension of the first adjustment structure in the second direction; and a dimension of each of the plurality of second adjustment plates in the second directions is 1/10 to 1/20 of a dimension of the second adjustment structure in the second direction” of claim 5.
Alternatively, claims 1, 3-8, 10-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘751, in view of So et al. (JP 2007-231303, hereafter ‘303).
Applicants argue that because of the pin 63 in Fig. 15, all mask plates 65 (or 66) are moved together, not independently (while ignoring [0049] and Fig. 17).
In case Applicants argue that the “a calculating unit” has to be a computer or other hardware device of claim 10. 

‘303 is an analogous art in the field of THIN FILM DEPOSITION APPARATUS (title) the film raw material in the crucible is heated and evaporated (page 21, 2nd paragraph). ‘303 teaches that correction small pieces 151 a-1 to 151 a-5, 151 b-for correcting the film thickness at positions corresponding to the respective quartz film moved forward and backward independently toward the center direction of the targets 22a and 22b, respectively. The film thickness distribution can be adjusted by locally adjusting the film formation rate (Fig. 12, page 19, 2nd complete paragraph), these correction small pieces 151a-1 to 151a-5 include correction plate drive motors 154a-1 to 154a-5 and driving shafts 153a-1 to 153a-5 that use the driving shaft as an output shaft. And the spiral rods 152a-1 to 152a-5 move forward and backward in the center direction of the targets 22a and 22b (Fig. 12, page 19, middle paragraph), Then, based on the film thickness measured by the quartz film thickness sensors 143a-1 to 143a-5, the film thickness distribution calculation computer 142 acquires the film thickness distribution information. As shown in FIG. 13, the film thickness controller 90 is electrically connected to the film thickness distribution calculation computer 142, and drives the correction plate drive motors 154a-1 to 154a-5 based on this film thickness distribution information. The correction small pieces 151a-1 to 151a-5 are controlled to move (page 12, 2nd last complete paragraph), for the purpose of measuring the film thickness in real time and with high accuracy even when the thin film formed on the substrate is very thin (page 2, last paragraph).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted independently controlling motor and a computer control for each of the drive motors, as taught by ‘303, to control each of the mask plates 65, 66 of ‘751), for the purpose of measuring the film 

Claims 3-8, 10-12, and 19-20 rejection are discussed above.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.  
In regarding to 35 USC 112(b) rejection of claim 8, see the lower portion of page 11, Applicants’ amendment overcomes the rejection.
In regarding 35 USC 102 rejection based on ‘751, Applicants argue that Fig. 15 pin 63 moves all trip-shaped plate elements 621 together, and this should be applied to Fig. 16, see the bottom of page 15 to page 16.
This argument is found not persuasive.
‘751 merely state that “the shape of the said mask plate 62 thereby maintained by the insertion of the pin 63 through the plurality of plate elements 621” ([0048] 2nd sentence). This is followed by “furthermore, the other extremities of the plate elements 621 are pivotable for adjusting the shape of the mask plate 62”. This is done, for example, removing pin 63, adjusting the shape, then re-insert the pin 63 to maintain a new shape.
‘751 further states that “when the shape of a substrate 67 is more complex or the amount of coating material emitted from the vapor source in different direction is irregular
In regarding 35 USC 103 rejection based on ‘751 and ‘303, Applicants summarily asset that ‘751 and ‘303 does not teach independent movement of adjustment plates, see the middle of page 20. 
This argument is found not persuasive.
‘303 clearly teaches that correction small pieces 151 a-1 to 151 a-5, 151 b-for correcting the film thickness at positions corresponding to the respective quartz film thickness sensors 143 a-1 to 143 a-5, 143 b-1 to 143 b-5. 1 to 151b-5 are arranged, and these correction pieces 151a-1 to 151a-5 and 151b-1 to 151b-5 are moved forward and backward independently toward the center direction of the targets 22a and 22b, respectively. The film thickness distribution can be adjusted by locally adjusting the film formation rate (Fig. 12, page 19, 2nd complete paragraph).
In fact, ‘303 teaches all limitations of claim 1 but not “adjustment plates contact with each other” of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3519481 is cited for two shields 50, 60 at two side of vapor source 22 (Fig. 1).

US 20020139666 is cited for adjustable mask fingers 61-65 and computer control 79 (Fig. 3, see also Figs. 6C, 8, and 9).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716